SELLERS, Justice.
This application for permission to file an application for a writ of mandamus was granted and argument heard in this court. The application is by relator to have his name placed upon the official ballot for the office of Representative in the district composed of Panola and Rusk Counties. The application to the Executive Committee of Panola County was in due form. The County Executive Committee refused to certify the relator’s name as a candidate for the office. Respondents made no answer to the application for mandamus in this court.
This application for a mandamus is in all respects the same as that in the case of Ramsey v. Marlowe, et al., Tex.Civ.App., 376 S.W.2d 438, and the opinion of Justice Moore is adopted in this case.
The writ of mandamus will be granted.